Citation Nr: 0931274	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  04-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim.

The appellant appeared at a personal hearing before the 
undersigned Veterans Law Judge in March 2006 and testified 
regarding his symptomatology.  A transcript of that hearing 
is of record.

In a March 2007 decision, the Board denied claims of 
entitlement to service connection for (1) an acquired 
psychiatric disability, claimed as depression; and for 
(2) posttraumatic stress disorder.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2008 Order, the Court granted a 
joint motion to vacate the Board decision and remand it for 
readjudication in accordance with the instructions in the 
joint motion.

The Board issued a new decision in August 2008, which denied 
the claims listed above.  The Veteran appealed the decision 
to the Court.  In April 2009, the Court granted a joint 
motion to vacate the Board decision and remand it for 
readjudication accordance with the instructions in the joint 
motion.

In consideration of the holding in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (a claim for benefits based on 
posttraumatic stress disorder encompassed benefits based on 
other psychiatric disabilities), the Board has labeled the 
issue as one for an acquired psychiatric disability, which 
will include any and all psychiatric diagnoses shown in the 
claims file.




FINDINGS OF FACT

1.  An acquired psychiatric disability was not shown in 
service; rather a personality disorder was diagnosed by 
medical professionals.

2.  There is no competent and credible evidence that a 
psychosis was manifested to a compensable degree within one 
year following discharge from service.

3.  The preponderance of the competent and credible evidence 
is against a finding that the Veteran has posttraumatic 
stress disorder (PTSD).

4.  The preponderance of the competent and credible evidence 
is against a finding that the Veteran has any acquired 
psychiatric disability, to include a schizophrenic disorder, 
major depression, an anxiety disorder, a panic disorder, and 
a schizoaffective disorder attributable to service.  

5.  Neither a personality disorder nor alcohol dependence 
secondary to a personality disorder is a disability for which 
service connection may be granted.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a 
schizophrenic disorder, major depression, an anxiety 
disorder, a panic disorder, a schizoaffective disorder, and 
posttraumatic stress disorder; was not incurred in or 
aggravated by military service; and a psychosis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) 
(2008).

2.  A personality disorder, including an immature 
personality, a borderline personality, and alcohol dependence 
based upon a personality disorder, are not diseases within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

April 2009 Joint Motion

In February 2009, the Court issued a decision in the case of 
Clemons v. Shinseki.  The decision is published at 23 Vet. 
App. 1 (2009).  In that case, the veteran had filed a claim 
for service connection for posttraumatic stress disorder.  
The evidence of record showed the veteran had been diagnosed 
with psychiatric disorders other than posttraumatic stress 
disorder.  VA, however, adjudicated only the claim for 
posttraumatic stress disorder and denied the claim, 
determining that the veteran did not have such disorder.  In 
Clemons the Board refused to adjudicate service connection 
for other acquired psychiatric disorders (non-posttraumatic 
stress disorder psychiatric disabilities), finding that the 
veteran had limited his claim to service connection for 
posttraumatic stress disorder.  The Court stated, "The 
December 2006 Board decision did not discuss the possibility 
of service connection for any other acquired psychiatric 
disorders."  Id. at page 4.  

The Court concluded this was error, noting that VA should 
have considered alternative current diagnoses within the 
scope of the filed claim.  Id. at pages 4-5.  The Court 
stated specifically, "The medical evidence submitted in 
support of the claim clearly raised the issue of the nature 
of the appellant's mental condition.  The medical evidence 
indicated diagnoses for an acquired psychiatric disorder, 
anxiety disorder (not otherwise specified) with PTSD features 
[] and schizoid personality disorder.[]"  In noting that the 
Board erred in denying the claim for posttraumatic stress 
disorder only, it stated the following, in part:

It is generally the province of medical 
professionals to diagnose or label a 
mental condition, not the claimant.  The 
Board should not limit its consideration 
of the claim based on the appellant's 
belief that he suffered from PTSD, 
something he is not competent to render 
in the first place.  [Citations omitted.]  
Therefore, the Board did not err by 
failing to adjudicate a separate claim 
for an anxiety disorder and (or) schizoid 
disorder; rather, it erred when it failed 
to weigh and assess the nature of the 
current condition the appellant suffered 
when determining the breadth of the claim 
before it.

Id. at page 6.  

In the instant case, in an August 2008 decision, the Board 
labeled the issues on appeal as, "Entitlement to service 
connection for an acquired psychiatric disability, claimed as 
depression" and "Entitlement to service connection for 
posttraumatic stress disorder."  Thus, the Board explicitly 
adjudicated service connection for all acquired psychiatric 
disorders-to include posttraumatic stress disorder and any 
other psychiatric diagnosis-although it did so as separate 
issues rather than separate questions under the same issue.  
Entitlement to service connection for posttraumatic stress 
disorder has its own regulation with different criteria 
needed to establish service connection for such disability; 
hence, the Board adjudicated two separate issues.  Regardless 
of the label, the August 2008 Board decision explicitly 
adjudicated the question of entitlement to service connection 
for all identified psychiatric disorders.

In the body of the decision, the Board determined whether any 
psychiatric disability that had been diagnosed throughout the 
record on appeal was related to the Veteran's service.  As to 
the diagnosis of posttraumatic stress disorder, the Board 
determined the Veteran had not been diagnosed with 
posttraumatic stress disorder based upon a verified in-
service stressor.  In contrast to Clemons, the Board's 
analysis did not stop there.  The Board also expressly 
adjudicated service connection for the other psychiatric 
disorders that had been diagnosed and concluded, "Without 
medical evidence linking any currently diagnosed psychiatric 
disorder to service, service connection may not be granted."  
See August 2008 Board decision on page 8 (emphasis added); 
see also Finding of Fact (1) on page 3 (stating, "An 
acquired psychiatric disorder claimed as depression was not 
shown in service, the medical evidence does not establish 
that any currently diagnosed psychiatric disorder is related 
to the veteran's active military service; and a psychosis was 
not manifest to a compensable degree within one year of his 
discharge from active duty."); Conclusion of Law (1) on page 
3 (stating, "An acquired psychiatric disorder, to include 
depression, was not incurred in or aggravated by military 
service; and a psychosis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2007)."); and Order on page 
11 (stating, "Entitlement to service connection for an 
acquired psychiatric disability, claimed as depression is 
denied.").

However, the parties to the April 2009 joint motion noted 
that the Court had issued the Clemons decision after the 
August 2008 Board decision, and that the Board did not have 
an opportunity to consider that decision.  The parties 
determined that the case should be remanded to allow the 
Board to provide an adequate statement of reasons and bases 
in light of the Clemons order. 

The Board is at a loss to understand how the parties to the 
joint motion failed to conclude, after reading the August 
2008 Board decision, that the decision explicitly complied 
with the principle and holding in Clemons.  In addition to 
posttraumatic stress disorder, the August 2008 Board decision 
expressly adjudicated the issue of "service connection for 
an acquired psychiatric disability," (essentially the exact 
wording used in Clemons, 23 Vet. App. at 4).  See also August 
2008 Board decision on page 8; Finding of Fact (1) on page 3; 
Conclusion of Law (1) on page 3; and Order on page 11.  There 
is no basis to contend that the holding in Clemons was not 
applied in the August 2008 decision.  It is telling that the 
joint motion does not even assert how some holding or 
principle in Clemons was not complied with, or even how any 
notice or assistance might have been different or required in 
light of Clemons.  In an era of increasingly limited 
resources to adjudicate claims the submission of the joint 
motion to the Court by the signing parties seems improvident.

Still, the Board will comply with the Court's order.  The 
joint motion stated that the Board should provide an adequate 
statement of reasons and bases in light of the Clemons order.  
In brief, the Board holds that Clemons has been complied 
with.  VA did not ignore a claim for service connection for 
an acquired psychiatric disability, other than posttraumatic 
stress disorder.  See July 2002 Rating Decision; January 2004 
statement of the case; March 2006 Board hearing transcript on 
page 2, ("I determined that the issue for consideration this 
afternoon is entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder."); November 2006 supplemental statement of 
the case; March 2007 Board decision; and August 2008 Board 
decision.  Thus, Clemons was complied with.  

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit pertinent evidence, as well as the specific evidence 
he is required to provide, and the specific evidence VA will 
attempt to obtain on his behalf.  Finally, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim. This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.

There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in January 2002 correspondence fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  January 2006 
correspondence provided more detailed information about the 
evidence necessary to substantiate a general claim for 
service connection and a claim for service connection for 
posttraumatic stress disorder, which included requesting 
"specific details of the stressful incident(s) in service 
that resulted in posttraumatic stress disorder.  March 2006 
correspondence provided notice of the type of evidence 
necessary to establish an effective date and disability 
rating for the disability on appeal.  The case was 
readjudicated by the agency of original jurisdiction in a 
November 2006 supplemental statement of the case.  Finally, 
it is clear from statements submitted by the representative 
that the Veteran has actual knowledge of the evidence 
necessary to substantiate the claim.  Hence, the Board finds 
that the notice provided rebuts any suggestion that the 
appellant was prejudiced by VA's actions.  

Additionally, VA has secured all available pertinent evidence 
and conducted all appropriate development.  The service 
treatment records, service personnel records, VA medical 
records, private medical records, and statements and 
testimony from the Veteran and his representative are in the 
claims file.  The Veteran has been afforded a VA examination, 
and the Board finds that the examination report is complete 
and that clarification is not needed, as alleged by the 
Veteran's representative.  The Board will address the 
Veteran's arguments regarding this examination below.

The Veteran contends that when VA sought a medical opinion in 
connection with the claim on appeal, it "specifically 
excluded consideration of [posttraumatic stress disorder.]"  
See August 2009 Claimants Response to the 90-day Letter at 
page 3.  This is an inaccurate statement.  In its request for 
a medical opinion, VA stated the issue involved, "Whether 
the current diagnosed depression/schizophrenia first 
manifested itself during military service . . . ."  See 
April 2006 "Request for Medical Opinion."  While this 
wording appears to have limited the examiner to consideration 
of these two diagnoses only, the official "Requested 
Opinion" was as follows:

Based upon review of the claims folder, 
including records listed above, please 
provide an opinion as to whether the 
current diagnosed 
depression/schizophrenia first manifested 
itself during military service as 
evidenced by behavior noted in treatment 
note dated 12/14/70?  Please provide a 
rationale for your opinion.  The 
[V]eteran has multiple psychiatric 
diagnoses.  Please reconcile and provide 
accurate diagnosis.

Id.  (Emphasis added.)

The emphasized language did not specifically exclude 
consideration of posttraumatic stress disorder.  Moreover, 
the requested opinion appears to be based on statements made 
by the Veteran's then representative at the March 2006 
hearing before the undersigned.  See Hearing transcript on 
page 18 ("[W]e have multiple diagnoses being rendered on 
this Veteran as to what may be causing his psychological 
problems. . . .  And now there's been a diagnosis of 
schizoaffective disorder rendered[.]  I think it would 
probably be in the best interest of this Veteran to have a VA 
reconciliation of diagnoses and probably an opinion rendered 
as to whether or not the incident and symptomatology that was 
going on at the time he left service might represent the 
initial stages of the schizoaffective disorder.")  

Based on the Board's reading of the July 2006 VA examination 
report, the examiner was aware that the Veteran was claiming 
he had posttraumatic stress disorder and considered that 
diagnosis.  For example, the examiner noted the Veteran 
reported nightmares, "dissociative flashbacks with startle 
and intrusive memories related to an accident (unspecified) 
that occurred in the military."  Id. at page 4.  He added, 
"The suicide of the patient's girlfriend was noted.  The 
particulars of that or other stressors connected to his 
'breakdown' or possible criterion B symptoms were not 
described. . . .  [The Veteran] seems to include the injury 
at age 3 as a component of his PTSD and other symptoms that 
he claims were present at that time (12/14/1970?).  He does 
not include particulars of any other stressors."  Id. at 
pages 4 and 5.  The examiner discussed intrusive thoughts, 
dissociative flashbacks, in-service stressors, "criterion B 
symptoms," and that the Veteran felt a preservice injury he 
sustained contributed to posttraumatic stress disorder, which 
are clear indications that the examiner considered a 
diagnosis of posttraumatic stress disorder.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM IV), pages 209-211 
(describing posttraumatic stress disorder and the 
requirements needed for such diagnosis).  

Additionally, in entering the psychiatric diagnoses, the 
examiner noted the Veteran's "claimed condition of 
DEPRESSION/ANXIETY DISORDER/SCHIZOPHRENIA" but determined 
the appropriate diagnoses were "Schizophrenic Disorder, 
Paranoid type" and "Alcohol dependence, in remission."  
See July 2006 VA examination report on page 5.  He further 
noted, "The current diagnosis is not the same as the 
established diagnosis."  Id.  The examiner also stated, "In 
reference to the question 'THE VETERAN HAS MULTIPLE 
PSYCHIATRIC DIAGNOSES.  PLEASE RECONCILE AND PROVIDE ACCURATE 
DIAGNOSIS,' the following diagnoses constitute the response 
to this request: Schizophrenia, paranoid type[,] and Alcohol 
dependence, in remission."  Id.  These statements would 
indicate the examiner was clearly aware of the fact that the 
Veteran had been diagnosed with multiple psychiatric 
disorders, but found that these two diagnoses were the 
appropriate and accurate ones at the time he examined the 
Veteran.  This would have included consideration of 
posttraumatic stress disorder.

Further, even if the highlighted sentences were not part of 
the medical opinion request, it would be unreasonable and 
illogical for a medical professional to read the initial 
question asked, and (1) completely ignore a diagnosis of 
posttraumatic stress disorder, or any other psychiatric 
disorder, if a diagnosis of such disorder was warranted, 
and/or (2) not enter a diagnosis of posttraumatic stress 
disorder because the question failed to specifically address 
that diagnosis.  The examiner had a full understanding that 
the Veteran had been diagnosed with multiple psychiatric 
illnesses, and that notations of posttraumatic stress 
disorder had been made.  He entered diagnoses under Axis I 
and provided a detailed rationale based on medical principles 
and evidence in the claims file.  This includes statements 
the Veteran provided during the examination to substantiate 
those diagnoses.  Moreover, the initial question did not 
specifically ask the examiner about alcohol dependence, yet 
the examiner was able to enter such diagnosis.  This is 
further proof that the psychiatrist diagnosed what was 
present based on his examination and the evidence.  He did 
not ignore any disability that was shown by the evidence.

Thus, the argument that the question specifically excluded 
posttraumatic stress disorder is unsupportable.  The Board 
finds no basis to return the claims file to that examiner to 
ask whether the Veteran has posttraumatic stress disorder.  
The detailed rationale provided by the examiner, who reviewed 
all the evidence of record and took into consideration the 
facts the Veteran reported, causes the Board to conclude that 
an addendum to this examination report is unnecessary.  

In this regard, the Veteran asserts that the record shows in-
service anxiety and that the Board had found the Veteran 
currently had anxiety.  See August 2009 Claimants Response to 
the 90-day Letter at page 4.  He then went on to discuss how 
"Generalized anxiety disorder" is a condition for which 
service connection may be granted.  Id.  The Veteran argued 
that his claim for service connection for a psychiatric 
disability had encompassed "an anxiety-based claim."  Id. 
citing to Clemons, 23 Vet. App. at 5.  The Veteran stated 
that the examiner "failed to provide any discussion of 
whether the anxiety may be causally related to service," 
which made the examination inadequate.  Id.  The Veteran 
seems to imply that if he (the Veteran) has determined that 
he has an anxiety disorder, a medical professional must then 
specifically address whether or not the Veteran has an 
anxiety disorder.  This is not the case.  

The Veteran provides the physician with a description of his 
symptoms.  The examiner then enters a diagnosis based upon 
consideration of those symptoms and all clinical findings.  
This is essentially what Clemons stands for.  Clemons does 
not stand for the proposition that a Veteran dictates the 
psychiatric diagnosis warranted based upon his report of 
symptoms.  If a claimant is not competent to limit his 
psychiatric symptoms to posttraumatic stress disorder, he is 
also not competent to limit his psychiatric diagnosis to a 
generalized anxiety disorder.  Clemons.  The examiner need 
not address every single symptom the Veteran experiences in 
entering a diagnosis.  Moreover, it must be noted that the 
diagnosis of Borderline Personality Disorder contemplates 
anxiety.  Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM IV), pages 280-81, subset (6).

In this case, the examiner was asked to provide accurate 
diagnoses.  Thus, had the psychiatrist found the Veteran had 
"Generalized anxiety disorder," the Board finds he would 
have entered that diagnosis.  In diagnosing a schizophrenic 
disorder and alcohol dependence, the examiner noted that the 
claimed condition was "depression/anxiety 
disorder/schizophrenia."  In rationalizing this the examiner 
stated, "Anxiety and depression are not constant and seem 
likely related to external events."  This supports the 
Board's finding that if the Veteran had an anxiety disorder 
at the time of the examination, the psychiatrist would have 
entered such diagnosis.  Moreover, it is well to note that 
the Veteran's private physician noted the appellant felt 
anxious when examined on several occasions for foot pain.  
Yet, this examiner also did not diagnose a generalized 
anxiety disorder or any other psychiatric diagnosis.  See 
private medical records from Dr. William Hennessey, dated 
from June 2001 to July 2002.  

The Veteran was seen regularly for psychiatric complaints at 
VA from 2003 to 2005, and no diagnosis of generalized anxiety 
disorder or any other anxiety disorder was ever entered.  

The Veteran further attacks the July 2006 VA examination 
report by stating that it is inadequate because the examiner 
"did not use the correct legal standard for determining 
whether there existed a nexus between [the Veteran's] current 
acquired psychiatric disorder and service."  Id. at page 5.  
He explained that the examiner had relied on the fact that no 
examiners during service diagnosed "[the Veteran] as having 
a history of symptoms of depression, anxiety, or psychotic 
process, and he concluded that based on this[,] there was no 
connection to service."  Id.  

The examiner's choice to rely on what the service treatment 
records described or failed to describe is an appropriate 
process by which to assess what was shown in service.  The 
Veteran seems to imply that the July 2006 psychiatrist should 
accord the Veteran's statements about how he felt 30 years 
ago on a particular day more probative value than the 
specific clinical findings recorded by medical professionals 
who examined the Veteran contemporaneously with the incident 
in question.  Further, the Veteran neglects to consider his 
own statements at time of discharge where he denied any 
history of or having then "frequent trouble sleeping," 
"frequent or terrifying nightmares," "depression or 
excessive worry," "nervous trouble of any sort," 
"excessive drinking habit," and other symptoms that would 
indicate possible psychiatric symptoms, to include chronic 
symptoms.  See January 1971 Report of medical history 
completed and signed by the Veteran.  

Reliance upon evidence prepared contemporaneously with the 
Veteran's service is entirely appropriate.  The Board finds 
that statements made contemporaneously with the incident in 
question are significantly more probative than statements 
made decades after service.  If the examiner had relied upon 
statements the Veteran made now that he had chronic anxiety 
and/or chronic depression in service, the Board would have 
rejected them since the Veteran's statements presented in-
service contradict his current assertions-assertions made 30 
years after discharge from service and in connection with a 
claim for monetary benefits.  In short, the Veteran's current 
report of chronic in-service anxiety and depression is not 
credible.  To conclude, what the examiner did in the 
examination report does not make it "inadequate." 

The representative argues that the Board must remand the case 
so that VA can attempt to verify the Veteran's purported in-
service stressor regarding the appellant's girlfriend 
committing suicide while he was in service.  The Board 
disagrees.  The July 2006 VA examination report shows that 
the examiner accepted the Veteran's report of this in-service 
stressor (and other stressors).  Despite that acceptance, he 
did not diagnose posttraumatic stress disorder.  Hence, the 
Board concludes that the preponderance of the evidence is 
against finding that the Veteran has posttraumatic stress 
disorder.  That is, even accepting arguendo this alleged in-
service stressor to be true, the claim would still be denied.  
Therefore, there is no need to attempt to verify this 
stressor.

In finding that no further development is warranted the Board 
acknowledges that the appellant was at one point receiving 
supplemental security income payments from the Social 
Security Administration.  Notably, however, the Veteran has 
never argued, and the record does not otherwise show, that 
any Social Security record would link any currently diagnosed 
psychiatric disorder to his military service.  At the March 
2006 hearing before the undersigned, the Veteran noted that 
the supplemental security income payments had stopped once he 
had been awarded VA pension benefit in 2003.  He also stated 
that no medical professional had attributed his post service 
psychiatric disorder to service.  See Transcript at pages 10-
13.  As such, there is no indication that securing those 
records would result in any benefit flowing to the veteran.  
Hence, the Board finds no duty to secure them.  Sabonis v. 
Brown, 6 Vet. App. 429 (1994).

Finally, the Board notes that in the March 2008 and April 
2009 joint motions, the parties did not raise any arguments 
that VCAA notice or assistance was defective or prejudicial 
in any way.  The Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim 
addressed in this decision, and there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication or 
prejudice the appellant.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
using the word "chronic."  38 C.F.R. § 3.303(b).  
Continuity of symptomatology is required where the condition 
noted during service (or in the presumptive period) is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id. at 496-97.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); Beno v. Principi, 
3 Vet. App. 439 (1992).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

Where the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other credible evidence that supports and 
does not contradict the veteran's testimony.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for an acquired psychiatric 
disorder, however diagnosed, to include to include a 
schizophrenic disorder, major depression, an anxiety 
disorder, a panic disorder, a schizoaffective disorder, 
alcohol dependence, and posttraumatic stress disorder.  

Initially, the Board does not accept the Veteran's report of 
in-service chronic depression and anxiety for the reasons 
described above.  At the time the Veteran was being 
discharged from service, he denied a history of "frequent 
trouble sleeping," "frequent or terrifying nightmares," 
"depression or excessive worry," "nervous trouble of any 
sort," and other psychiatric symptoms.  See January 1971 
report of medical history.  He attested to the truth of such 
statements when he signed the report of medical history.  See 
id. at "Warning" above the Veteran's signature.  Now, 30 
years later an in connection with a claim for monetary 
benefits for a psychiatric disorder, the Veteran claims he 
had chronic depression and anxiety in service.  The Board 
accords significantly more probative value to the statements 
the Veteran made at the time he was being discharged from 
service than those he makes decades later, as statements made 
contemporaneously are inherently more reliable.  

Additionally, the Board finds the Veteran's report that his 
girlfriend committed suicide while he was in service to be 
questionable.  For background purposes, a December 14, 1970, 
service clinical record shows the Veteran was found 
unresponsive.  He was referred for consultation.  The 
examining physician stated that the Veteran claimed that once 
he realized he could not be "their puppet anymore," his 
"mind wouldn't work . . . (his) body" and so his 
subconscious prevented him from moving, talking, or anything 
that morning.  The Veteran reported he could not cope with 
the Army.  His parents were both dead, and his foster parents 
had divorced one month ago.  The examiner noted that the 
Veteran had "intellectualized greatly" and had an air of 
grandiosity.  The Veteran did not, however, show evidence of 
delusions and he did not believe there was a plot against 
him.  The examiner stated the Veteran was preoccupied with 
philosophical questions but did not show loose associations 
or bizarre thinking.  The examiner noted that the Veteran 
reported he was confused most of the time.  He also noted the 
Veteran seemed to be trying to convince both himself and the 
examiner that he was mentally ill.  The examiner diagnosed an 
immature personality, passive aggressive type; and adolescent 
adjustment reaction.

The examiner commented that the "paralysis" probably 
represented a combination of a conversion reaction and a 
malingering reaction in that both conscious and subconscious 
factors were involved.  He found the Veteran was responsible 
for his actions, especially considering the fact that the 
Veteran reacted to pain stimuli during his supposed 
paralysis.  The examiner noted that the Veteran's confusion 
and anxiety were real, as was his manipulation.  He cautioned 
anyone interviewing the Veteran from participating in the 
Veteran's "manipulative operations."  

Returning then to the alleged suicide, the Veteran claims 
that such incident contributed substantially to his 
unresponsive state.  However, immediately after this 
unresponsive state, he had the wherewithal to provide a 
detailed report about his family and personal life.  Yet, 
nowhere in this detail was any discussion about the 
girlfriend's purported suicide.  That is not credible.  That 
is, it is not credible to find that the Veteran failed to 
remember the death of a purported girlfriend but recalled 
almost every other significant life event.  If it did not 
show up in the December 1970 clinical record, it could have 
shown up on his report of medical history that he completed 
at the time of discharge.  It did not.

It is well to note that the Veteran now claims he witnessed 
the suicide.  See February 4, 2002, VA Form 21-4138, 
Statement in Support of Claim from the Veteran.  How this 
event was not referenced in a service treatment record before 
the Veteran was discharged is unexplainable.  But the Board 
is forced to conclude that it is not explainable because it 
is not credible.  

Indeed, when the Veteran testified before the undersigned he 
was asked about his in-service stressors or things in service 
that had caused him stress.  Significantly, the Veteran made 
no mention whatsoever about a girlfriend committing suicide.  
When the Veteran was examined in July 2006, he made no 
mention of this incident; rather, the examiner raised it 
based on his having reviewed the evidence in the claims file 
and seeing the Veteran had reported it elsewhere  The Veteran 
described going to the girlfriend's room and finding her with 
her wrists slit and calling the medics.  He claimed to not 
remember anything after that.  Again, the failure of this 
incident being documented somewhere in the service treatment 
records damages the Veteran's credibility.  In the February 
2002 statement, the Veteran claimed he witnessed the suicide, 
which implies he found her dead.  At the July 2006 VA 
examination report, he stated she had stopped coming to the 
bar at which he would see her and he "believe[d]" she had 
died.  This was a woman he claimed he was going to marry, and 
yet he was unsure whether she had died.  These 
inconsistencies cannot be ignored.

The Veteran's service treatment records do not show that he 
was treated for, or diagnosed with chronic depression, 
posttraumatic stress disorder, chronic anxiety disorder, 
and/or a psychosis, including schizophrenia or 
schizoaffective disorder.  He was discharged from service due 
to a passive aggressive type immature personality disorder 
and adolescent adjustment reaction.  He was also diagnosed 
with borderline personality disorder.  As noted above, 
service connection is prohibited for personality disorders.  
See 38 C.F.R. §§ 3.303(c), 4.9; Beno, 3 Vet. App. at 441.

The Veteran does not allege, and evidence does not reflect, 
that he sought any type of professional medical help for a 
psychiatric disability until 2001-approximately 30 years 
after his discharge from service.  VA treatment records dated 
from 2001 to 2006 show that the Veteran complained of 
posttraumatic stress disorder, anxiety, major depression, 
suicidal thoughts, hallucinations, and other psychiatric 
symptoms which he believed had been present since his service 
discharge.  He was diagnosed with a variety of psychiatric 
disorders, including a personality disorder, major 
depression, anxiety, a major depressive disorder without 
psychotic features, panic attacks, alcohol dependence, 
schizophrenia, and schizoaffective disorder.  However, none 
of those disorders have been related to the Veteran's 
military service by a medical professional who has had an 
opportunity to examine the record, or, at a minimum, the 
Veteran's service treatment records.  In fact, upon VA 
examination in July 2006, the examiner opined that the 
Veteran's depression and schizophrenia did not manifest 
during his period of active duty as evidenced by the behavior 
noted in treatment, and no criteria for either depression or 
schizophrenia were observed during his military service 
examinations.

The Veteran has noted that some examiners provided notations 
of diagnoses of posttraumatic stress disorder.  However, such 
cursory diagnoses are outweighed by the July 2006 VA 
examination report, where the examiner did not enter a 
diagnosis of posttraumatic stress disorder.  Further, as 
noted above, the Veteran was seen regularly at VA from 2003 
to 2005, and the medical professionals did not diagnose the 
Veteran with posttraumatic stress disorder; rather, they 
diagnosed schizoaffective disorder and alcohol dependence.  
Therefore, the preponderance of the evidence is against 
finding that the Veteran has posttraumatic stress disorder.

In the July 2006 VA examination report, the examiner did not 
question the veracity of the story of the Veteran having 
witnessed his girlfriend after she had slit her wrists.  
Thus, it appears he accepted that story as an in-service 
stressor.  Significantly, he attributed the Veteran's 
unresponsive state to his borderline personality disorder.  
Id. at page 5 ("The events such as suicide of a girlfriend, 
death of a parent, threat of serious criminal prosecution or 
lesser events provide major responses because of his 
underlying borderline personality disorder.").  The examiner 
did not diagnose posttraumatic stress disorder based upon 
this or any other stressor the Veteran argued had impacted 
him in service.  Thus, the Board's denial of this particular 
claim is based on a conclusion that the preponderance of the 
evidence is against finding that the Veteran has 
posttraumatic stress disorder as opposed to either a lack of 
a verified stressor or a finding that there is no diagnosis 
of posttraumatic stress disorder.  Simply put remanding this 
case to attempt to verify this purported in-service stressor 
would not change the outcome of this determination.  Hence, 
remanding the case is not in order.

The representative implies that a November 2001 VA treatment 
record shows that the examiner diagnosed the Veteran with a 
schizoaffective disorder based upon the Veteran's in-service 
"psychiatric decompensation."  See August 2009 Claimant's 
Response at pages 2-3.  That record shows that the Veteran 
presented with multiple psychiatric complaints, which he 
attributed to service.  The Veteran reported the in-service 
suicide, which he stated was the culmination of his comatose 
state.  It is clear that the examiner was unable to diagnose 
posttraumatic stress disorder.  He noted that based upon the 
Veteran's report of what happened in service, it "would 
appear he did experience psychiatric decompensation during 
his tenure in the military."  In entering a diagnosis of 
schizoaffective disorder, the examiner noted, "per record."  

The Board does not find that this examiner attributed the 
diagnosis of schizoaffective disorder to service.  Without a 
specific finding by the examiner, the Board cannot conclude 
that the examiner was establishing a relationship between the 
diagnosis and service.  It is clear the examiner did not see 
the service treatment records, since he indicates he received 
the in-service information from the Veteran.  Hence, he did 
not see that the Veteran had been diagnosed with a 
personality disorder at that time.  As determined by the July 
2006 VA examiner, whatever the Veteran showed in service was 
explained by the personality disorder diagnosis.  The Board 
assigns more probative value to a medical opinion based upon 
a review of all the facts in the claims file than one made 
with evidence provided by the Veteran only, and one based on 
evidence that is of questionable credibility.

As to the other multiple psychiatric diagnoses entered 
throughout the record, such as a schizophrenic disorder, 
major depression, an anxiety disorder, a panic disorder, and 
a schizoaffective disorder, without competent evidence 
linking any of these disorders to service, service connection 
may not be granted.  Boyer, 210 F.3d 1351.  Moreover, there 
is no competent evidence in the record to support a finding 
that a psychosis was manifested to a compensable degree 
either in service or within one year of the Veteran's 
discharge from service, and the Veteran is not competent to 
diagnose himself with a psychosis.  Espiritu, 2 Vet. App. at 
494; Jandreau, 492 F.3d 1372; Buchanan, 451 F. 3d at 1336.  
Again, the July 2006 VA examiner specifically found that 
symptoms of schizophrenia were not observed during the 
Veteran's military service.  This statement was based on a 
full review of the Veteran's file, including the service 
treatment records, which records were created at the time 
period in question.  

To the extent that the Veteran claims he started hearing 
voices or other symptoms that would be indicative of a 
psychosis right after discharge from service, the Board does 
not believe his report of symptoms.  First, the Veteran is 
not a credible historian.  Second, the absence of evidence in 
support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  The Board cannot ignore the lack of any evidence 
whatsoever for the 30 years after the Veteran's discharge 
from service.  Finally, the Veteran has not presented a 
competent opinion based on a review of the record that 
refutes the July 2006 medical opinion.  

In the March 2008 joint motion, the Board was specifically 
directed to provide adequate reasons and bases with regard to 
the applicability of 38 C.F.R. § 3.303(b) and to address the 
competency and credibility of the Veteran's lay testimony 
regarding his reported symptomatology since service.  The 
representative argued that the Veteran had established 
entitlement to service connection for an acquired chronic 
psychiatric disorder based solely on his reports of symptoms 
that he made to medical professionals since service, and the 
symptoms he reported in March 2006.  The Board disagrees.

As noted, the Veteran was neither treated for, nor found to 
have symptoms consistent with depression or schizophrenia in 
service.  He was diagnosed with a personality disorder.  The 
July 2006 VA examination concluded based on his review of the 
relevant medical reports that no criteria for either 
depression or schizophrenia were observed during the 
Veteran's military service.  Specifically, he stated that 
three examiners during the Veteran's military service found 
no history of symptoms of clinically significant depression, 
anxiety, or a psychotic process.  Additionally, the examiner 
noted that the in-service psychiatric examiner found a 
similar diagnosis to the one that the July 2006 examiner 
made.  In diagnosing the Veteran with borderline personality 
disorder, he stated, "This diagnosis is the best explanation 
for all of [the Veteran's] subsequent life difficulties."  
Thus, even if the Board accepts the Veteran's allegations of 
chronic symptoms following service discharge, such symptoms 
have been attributed to a personality disorder, which cannot 
be service connected.  Consequently, in the absence of the 
presence of any symptoms related to a compensable psychiatric 
disability (versus a personality disorder) in service, the 
provisions of 38 C.F.R. § 3.303(b) are inapplicable.

Nevertheless, even assuming that 38 C.F.R. § 3.303(b) is 
applicable to the facts of this case in Voerth v. West, 
13 Vet. App. 117, 120 (1999), the Court made clear that 
38 C.F.R. § 3.303 does not relieve the claimant of his burden 
of providing a medical nexus.  Id. at 120-1 (there must be 
medical evidence on file demonstrating a relationship between 
the Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  Such evidence is 
lacking in this case.  The Veteran is not competent to 
diagnose himself with a psychiatric disability or to relate 
any of his reported symptoms to a currently diagnosed 
psychiatric disability.  Savage, 10 Vet. App. at 494-95.  In 
fact, as noted above, the July 2006 VA examiner concluded 
based on a full review of the record that there was no 
relationship between the Veteran's currently diagnosed 
psychiatric disorder and his military service.  He also 
attributed the difficulties the Veteran had following service 
to the borderline personality disorder.

As noted, a prolonged period of time without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence against a finding of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here there is 
absolutely no medical evidence documenting symptoms related 
to a psychiatric disability until 30 years after the Veteran 
was discharged from service.  Additionally, upon VA 
examination in July 2006, the examiner specifically noted 
that the Veteran was not a reliable historian and that he was 
vague about his history prior to 2001.  Mental status 
evaluation revealed that his orientation was abnormal to 
place and time - he was unable to recall the proper day, 
date, date of month, year or season.

As such, the Veteran's lay recall of symptoms "since 
service," including the September 6, 2001 VA psychiatric 
record, the November 7, 2001 VA medical report, the April 
2004 substantive appeal assertions regarding social and 
industrial impairment, and the Veteran's March 2006 personal 
hearing testimony, noted in the March 2008 joint motion, to 
lack both competence and credibility.  Clearly some of the 
Veteran's statements were made in conjunction with his 
attempts to establish service connection for a psychiatric 
disorder.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(VA cannot ignore a Veteran's testimony simply because the 
Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  For 
example, in a September 8, 2001 VA psychiatric note the 
Veteran was recorded to report that it was his "objective 
for hospitalization was to be evaluated for PTSD and initiate 
[s]ervice [c]onnection."  It follows that any medical 
statements that relied on the Veteran's statements alone 
would be lacking probative value.  Boggs v. West, 11 Vet. 
App. 334, 345 (1998) (an assessment based on an inaccurate 
history supplied by the Veteran is of no probative value); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon 
Veteran's account of his medical history and service 
background).  

Accordingly, the Veteran's lay evidence, in and of itself, is 
not sufficient to establish service connection for an 
acquired psychiatric disorder, including depression and/or 
schizophrenia.  Jandreau, 492 F.3d 1372; Buchanan, 451 F. 3d 
at 1336.  The prior discussion about the Veteran's lack of 
credibility applies here as well.  

Finally, as to the diagnosis of alcohol dependence, the Board 
finds that service connection cannot be awarded for this 
disability.  The July 2006 examiner determined that it was 
more likely that alcohol dependence was the result of the 
personality disorder.  Service connection for alcohol 
dependence on a direct basis is prohibited.  38 U.S.C.A. 
§ 1110; Allen (William F.) v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Service connection for a personality disorder is 
also prohibited.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno, 
3 Vet. App. at 441.  Thus, service connection for alcohol 
dependence that is secondary to a personality disorder is not 
be a disability for which service connection may be awarded.  

Facts are stubborn things; and whatever may be the Veteran's 
wishes, inclinations, or the dictates of his own desire, they 
cannot alter the state of facts and evidence as detailed 
above.  As such, the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include a schizophrenic disorder, major depression, an 
anxiety disorder, a panic disorder, a schizoaffective 
disorder, and posttraumatic stress disorder is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


